DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 62/350,322 62/350,335 62/350,407 62/350,416 62/350,821 62/350,831 62/351,016 62/351,155 62/351,164 62/351,227, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the claims were amended to recite a transaction request message “including a… cryptogram”, in addition to a payment token and later verifying this cryptogram. At least this claimed aspect was not found in the previously filed provisional Applications. 
A cursory review of the prior-filed applications was performed, and claimed elements related to Fig. 7 were not found.
Provisional #
Title
pages
summary
Cryptogrammentions
token directory
mentions
IBAN
mentions
62350407
SYSTEMS AND METHODS FOR BUDGET, FINANCIAL ACCOUNT ALERTS MANAGEMENT, AND REMEDIAL ACTION CONTROLS
14
Providing one financial tool that permits a consumer to track and manage spends from all of his or her accounts and/or trigger alerts for unauthorized use of funds regardless of which financial institution holds an account or accounts, and regardless of the type of financial transaction. In some implementations, the financial tool also permits users to set up their own budgets and/or financial controls so that action(s) can be automatically taken when an event occurs based on the users’ pre-defined threshold(s) and/or criteria. For example, in some implementations a user can set up an instruction for Bank A to transfer funds from a savings account to a checking account at Bank B when the checking account at Bank B runs low on funds. In some embodiments, a financial system that operates in the manner described above includes a central switch computer which operates a central financial service configured for providing a user or consumer with a dashboard view of all transactions associated with the consumer’s financial accounts across different financial service providers.
0
0
0
62350335
SYSTEM AND METHOD TO PUSH PAYMENT TO BENEFICIARY ACCOUNT USING AN ALIAS
6
An alias (e.g., a telephone number, an email address, or another character string) may be selected to replace account information in EFT system funds transfer requests. When a funds transfer is received that includes such an alias as a beneficiary account designation, an alias directory is accessed to translate the alias into the relevant destination account details. The account details thus obtained are used to route the funds transfer in the EFT system. By using an alias instead of the actual account details during potentially vulnerable communications between the funds transfer requester and his/her service provider, the risk of compromise of the account details may be reduced.
0
0
1
62350322
SYSTEM AND METHOD OF TOKENIZING DEPOSIT ACCOUNT NUMBERS FOR USE AT PAYMENT CARD ACCEPTANCE POINT
13
A holder of a bank deposit account may request issuance of a token. The token may be generated and mapped to a shadow payment card account, which in turn is associated with the bank deposit account in question. The token may then be provisioned to the requesting user/account holder in a form that allows the user to present the token at one or more kinds of payment card acceptance points.
0
6
1
62350416
PAYMENT TRANSACTION FLOWS WITH PAYMENT NETWORKS FACILITATING PUSH PAYMENTS TO EXISTING CARD ACCEPTANCE
12
A transaction may be initiated at a merchant device, and then—via processing at one or more of the merchant, an originator payment services provider (O-PSP), a payment network (e.g., an EFT network) and a beneficiary payment services provider (B-PSP)—payment for the transaction from a customer to the merchant may be executed as an EFT from the customer’s deposit account. Such an arrangement brings card payment network acceptance together with an EFT system to bridge an existing gap relative to P2M payments. This arrangement builds on the wide array of acceptance points that have secure interfaces and are offered in the card payment network acceptance point population and card payment network infrastructure.
0
0
1
62351164
FORM FACTOR FOR CHECKING AND SAVINGS ACCOUNT
9
Embodiments allow a new type of payment card to be issued to users allowing users to conduct transactions involving their direct deposit account (DDA) or other financial accounts (such as checking, savings or other financial accounts). Embodiments allow a card having a physical form factor pursuant to ISO/IEC 7810 to be provided to a user, where the card includes routing and account information of the user’s bank account. The routing and account information may be used to initiate or conduct transactions using a payment network (e.g., such as an automated clearing house or ACH network). Pursuant to some embodiments, systems, methods and devices are provided including a data card which comprises a first face, a second face, and a storage device comprising stored encoded data, wherein the encoded data include a financial account routing number and a customer bank account number wherein the stored encoded data is readable by a payment card reader configured to read at least one of (i) magnetic stripe data pursuant to ISO/IEC 7811, (ii) contactless data pursuant to ISO/IEC 14443, and (iii) contactless data pursuant to ISO/IEC 15693
0
0
0
62350821
SYSTEMS AND METHODS FOR BRIDGING TRANSACTIONS BETWEEN EFT PAYMENT NETWORKS AND PAYMENT CARD NETWORKS
15
Apparatus and methods for bridging networks at an application layer level, especially between an EFT payment network and a payment card network. The described systems, apparatus and methods assist in the migration speed by which entities switch to modem common standards such as ISO 20022, while at the same time support backward compatibility to participants in a network. In addition, the systems, apparatus and methods presented herein provide freedom to networks and/or network participants to apply the protocol that best meets that system’s optimal performance.
0
0
1
62350831
SYSTEM AND METHOD OF PAYMENT OF MERCHANTS ON BEHALF OF PAYMENT CARD SYSTEM TRANSACTION ACQUIRERS
11
An EFT payment network in conjunction with a payment card system may be enabled to provide an integrated merchant payment solution for acquirers. The card system operator may provide an automated payment function that allows automated calculation of settlements due to merchants and immediate implementation of crediting or debiting the merchant’s bank account using the EFT payment network.
0
0
0
62351016
SYSTEM AND METHOD FOR MERCHANTS TO ACCEPT EFT PAYMENT TRANSACTIONS USING OPTICAL CODES
13
A merchant device may print out an optical code at the point of sale. The customer may operate a suitably app-equipped mobile device to capture an image of the optical code. The customer mobile device may then communicate the optical code image to an EFT system to launch an EFT transaction that credits the merchant’s account from the customer’s account.
0
0
1
62351227
METHOD FOR USE OF A PHYSICAL FORM FACTOR & ASSOCIATED TOKEN ACCOUNT NUMBER TO LEVERAGE EXISTING ACCEPTANCE INFRASTRUCTUR FOR CONSUMER INITIATED PUSH PAYMENTS TO MERCHANTS
9
Embodiments allow a new type of payment card to be issued to users allowing users to conduct transactions involving their direct deposit account (DDA) or other financial accounts (such as checking, savings or other financial accounts). Embodiments allow the use of physical and virtual payment cards and devices which may be used with at existing payment card acceptance points which cause a push payment instruction to be made via a banking network (such as the automated clearing house “ACH” network) effecting a debit of funds from a user’s bank account. In some embodiments, the payment card of the present invention includes an account identifier or other information which, when routed through the existing payment card network, identifies the payment transaction as relating to a payment type in which a push payment instruction is to be created.
0
0
0
62351155
SYSTEMS AND METHODS FOR FRAUD MONITORING AND FRAUD SCORING FOR EFT AND PAYMENT CARD SYSTEMS
15
Retrofitting or otherwise providing fraud monitoring tools utilized by the credit card and/or debit card industry into electronic funds transfer (EFT) payment networks to thus provide enhanced fraud management, fraud mitigation, and fraud prevention.
0
0
1


Therefore:
No mentions of “cryptogram” verification, associated with Fig. 7, step 708 were found;
Even though a “token directory” is described in application 62/350322, there is no indication that the translation to a FPAN, as described in association to Fig. 7, step 710 is found;
Even though the term “IBAN” is cited in 6 of the provisional applications, there is no indication that the step 712 in Fig. 7, in which a “FPAN is translated to the relevant deposit account number, which may be in an IBAN”. All citations found in the provisional Applications refer to a single paragraph reciting what the “payment credentials may be” and there is no indication the “translation” step 712 is recited: 
In some embodiments, the payment credentials may be a bank account number and bank routing information (IBAN, IFSC code, SWIFT code, etc.) and/or card number (credit, debit, prepaid, commercial, or a push card instrument tied to a deposit account). Mapping of tokens and payment credentials may allow for the merchant only to see the token and not the real payment credentials.
Therefore, no support was found in the listed provisional applications for the claimed subject matter recited in conjunction to Fig. 7, at least with respect to steps 708, 710 and 712. Accordingly, claims 1, 3-9. 11. 12 and 21 are not entitled to the benefit of the prior applications.


Status of claims
This office action is in response to the amendment received on 11/29/2022.
Claim 1 was amended.
Claims 1, 3-9, 11, 12 and 21 are pending.
Claims 1, 3-9, 11, 12 and 21 were examined.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 9, 11, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2018/0018660 A1) in view of Asefi et al. (US 11,429,975 B1).

With respect to claim 1, Gomes et al. teach a method of routing a payment transaction (Processing a transaction using electronic tokens) comprising: 
receiving, at a gateway computer connected between a payment switch, a payment card network, and a token directory, a transaction request message via the payment card network, the transaction request message including a payment token and cryptogram (see Fig. 4B, step 422, token service provider 210 receives single-use token T1 (Examiner interprets message 422 as "transaction request message"). Transaction request message includes a payment token (i.e. a token ID, i.e. "a number that identifies the token and may be in the same format as a credit card or debit card number. The token ID may be thought of as a "transactable primary account number" (TPAN)", paragraph [0059]) and a security context (i.e. a cryptogram: "In some examples, the security context is a security code. The security context may be in the same format as a CVV (card verification value) or CSC (card security context). In such an example, the security context may be a three digit number. The security context may be dynamic and change with each transaction. In an example, the expiration date is in the MM/YY format", paragraph [0061]. Therefore, the token service provider 210 receives a transaction request message (i.e. action 422 in fig. 4B, which includes multiple data elements, among them a token ID (payment token - i.e. a "transactable primary account number) and a three digit cryptogram (i.e. a security context, such as a CVC code). Fig. 5, step 514, paragraph [0079]: "In a step 514, the transactable token is sent over the card network. The card network may be, for example, a credit card network or any other network capable of processing accounts (e.g., card account or bank account) for payment. In an example, token requestor 208 sends the transactable token "T1" over card network 402.", Transactable token including a "transactable primary account number" (TPAN)" and a three digit cryptogram (i.e. security context)), 
said payment token previously provisioned to represent a deposit account of an account holder (see Fig. 4A, request for a single use toke corresponding to common ID CID1, linked to a funding instrument as indicated in row 260, paragraph [0050]. "Additionally, the common ID corresponds to "Acct1." If token requestor 208 determines that the payment token corresponds to a common ID, token requestor 208 may determine that additional information should be requested before it is possible to charge the funding instrument in entry 260 in order to complete the transaction" paragraph [0054]. Fig. 4B, 416, provisioning "in which token service provider 210 stores the single-use token "T1" in token vault 256 maintained by token requestor 208. Accordingly, token requestor 208 possesses a single-use token "T1" that corresponds to the payment request in action 406 and the common ID "CID1."", paragraph [0062]);
determining, by the gateway computer, the transaction request message was initiated with a payment-enabled device, and the payment-enabled device is a same source to which the payment token was provisioned (see Fig. 5, step 516 "In a step 516, the transactable token is received from the card network and de-tokenized. In an example, token service provider 210 receives the transactable token "T1" from card network 402 and de-tokenizes the transactable token. In this example, token service provider 206 is the originator of the transactable token and eventually receives it back." Examiner notes that the determination that the message was initiated with a payment-enable device to which the payment token was provisioned is the ability to detokenize the previously issued token and identify token "xyz" corresponding to the common ID previously found by token request in token vault 256, paragraph [0051], the common ID being " an attribute that is used to uniquely represent a relationship between the user, the commerce partner/merchant (e.g., merchant application 206), and the payment service provider/payment instrument", paragraph [0033]. Examiner further notes details of the payment-enabled user device: "payment application 202 is a mobile app installed on the user device.", paragraph [0022]); 
translating the payment token into a funding account indicator, the funding account indicator in a format defined for payment card account numbers, said format defined by a payment account system, the funding account indicator different from the payment token, wherein the payment token is translated into the funding account indicator by the token directory at the request of the gateway computer (see Fig. 4B, step 424 single-use token "T1" -> "CID1", paragraph [0066]; token service provider 210 de-tokenizes the single-use token "T1" by identifying its corresponding common ID "CID1", paragraph [0067]. Fig. 5, 518, paragraph [0080]: "a common ID corresponding to the transactable token is identified. In an example, token service provider 206 identifies common ID "CID1" corresponding to the single-use token "Tl." In a step 520, the funding instrument corresponding to the common ID specified in the de-tokenized transactable token is identified"; "In an example, the common ID is a 16-19 digit number starting with an "8.", paragraph [0032]. Examiner notes a 16 digit CID1 is in a format defined for payment card account numbers (i.e. "transactable token is a 16-digit number that is generated by token service provider 210 and routed to a credit card network", paragraph [0061])); 
translating, by the gateway computer, the funding account indicator into a bank account number, the bank account number identifying a bank deposit account owned by the account holder (see Fig. 4B, step 424 "CID1"-> "Acct1", paragraph [0066]; "accordingly identifying the underlying funding instrument (e.g., the user's payment service provider account) corresponding to the common ID "CID1." In this example, "Acct1" corresponds to the common ID "CID1" and is a funding instrument of a "PSPAcct" type, which is an account provided by the payment service provider to the user." paragraph [0067]; Fig. 5, step 520 "In a step 520, the funding instrument corresponding to the common ID specified in the de-tokenized transactable token is identified. In an example, token service provider 206 identifies the funding instrument "Acct1" corresponding to the common ID "CID1" specified in the de-tokenized transactable token "T1"); 
transmitting, by the gateway computer to the payment switch, an EFT (electronic funds transfer) message to initiate an EFT transaction to be funded from said bank deposit account owned by the account holder, the EFT message including said bank account number (see Fig. 4C, token service provider sends to payment server 212 a charge request (i.e. message to initiate an EFT transaction), step 430 and paragraph [0068] "The charge request includes transaction information based on de-tokenizing the token. The charge request specifies the funding instrument "Acct1,""); and performing said EFT transaction in an ACH (automated clearing house) system (see Fig. 4D, action 434, where the payment server 212 performs the EFT transaction: "The charge request is a request to charge the payment method specified in the request. Issuing bank 404 is the entity that determines whether to authorize charges to the payment method. Issuing bank 404 may be the source of the payment method and may have provided the selected payment method to the user. In keeping with the above example, issuing bank 404 may be the credit company that provided the "V-4567" credit card to the user. If the selected payment method within the funding instrument is a debit card, issuing bank 404 may be the bank that provided the debit card to the user. If the selected payment method within the funding instrument is a checking account, issuing bank 404 may be the bank that provided the checking account to the user."; Fig. 5, step 524 "In a step 524, a request to charge the payment method within the funding instrument is sent to an issuing bank, the charge request specifying the user's name, the transaction amount, and the payment method. In an example, payment server 212 sends a request to charge the payment method within the funding instrument to issuing bank 404, the charge request specifying the user's name "John Smith," the transaction amount "$100," and the payment method "V-4567." Issuing bank 404 may receive the charge request and decide whether or not to authorize charging of the payment method specified in the charge." Examiner notes that while the exemplary embodiment recites funding V-4567, the reference also discloses an embodiment in which the "funding instrument is a checking account", paragraph [0070]; Fig. 4D, Authorization charge 436, paragraphs [0069]-[0071]. Examiner notes that while the exemplary embodiment recites funding V-4567, the reference also discloses an embodiment in which the "funding instrument is a checking account", paragraph [0070]). 

Although Gomes et al. disclose additional security features to the payment token (e.g., cryptogram required) (see [0058]), Gomes et al. do not explicitly disclose a method comprising: in response to determining the transaction originated from the same source to which the payment token was provisioned, verifying the cryptogram submitted with the transaction request message.
While one of ordinary skill in the art could also reasonably convey that this difference is inherently disclosed by Gomes et al., in the interest of compact prosecution Asefi et al. disclose a method (Token management system) comprising: 
in response to determining the transaction originated from the same source to which the payment token was provisioned, verifying the cryptogram submitted with the transaction request message (see Fig. 5, step 508 col. 22, line 16 to col. 23, line 20, specifically "The payment token may include a cryptogram (i.e., encrypted data)" and "At 508, the token vault computer system 110 authenticates the payment token. The token vault computer system 110 may authenticate the payment token by validating encrypted data (i.e., a cryptogram) stored within the payment token. For instance, the token vault computer system 110 may authenticate the payment token by verifying that the payment token was provisioned by the token vault computer system 110. The payment token may also be authenticated by verifying that the payment token was received from the account holder computer system 140. The payment token may also be authenticated by verifying any other information stored as a cryptogram within the payment token, such as account holder information, information related to the associated financial product, provisioning data, or by matching any other data stored on the payment token with data stored at the token vault computer system 110 (e.g., token history 124). As part of authenticating the payment token, the token vault computer system 110 may decrypt the payment token to reveal account information necessary to process the transaction.").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the authorization rules/payment token authentication details, such as verifying any other information stored as a cryptogram within the payment token of Gomes et al. as disclosed by Asefi et al. in the method of Gomes et al., the motivation being to increasing security by verifying that the payment token was received from the account holder computer system 140 or another entity to which the payment token was issued by the token vault computer system 110 in addition to validating a token based on information received with the token (i.e. cryptogram) (see Asefi et al., col. 9, lines 19-42).

With respect to claim 3, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein said payment token is in said format defined for payment card account numbers (see paragraph [0061]). 

With respect to claim 4, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, Gomes et al. disclose a method wherein said format defined for payment card account numbers requires said payment card account numbers to consist of a fixed pre-determined number of decimal digits (see TPAN/16-digit number, paragraph [0061]). 

With respect to claim 5, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 4. Furthermore, Gomes et al. disclose a method wherein said fixed pre-determined number of decimal digits is 16 decimal digits (see TPAN/16-digit number, paragraph [0061]). 

With respect to claim 6, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, Gomes et al. disclose a method wherein said payment token includes a BIN (bank identification number) portion (see scheme/BIN, paragraph [0058]). 

With respect to claim 7, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 6. Furthermore, Gomes et al. disclose a method wherein said BIN portion of said payment token indicates that the payment token is for accessing an EFT system (see token service provider 210, paragraphs [0058] and [0061]). 

With respect to claim 9, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the transmitting step includes transmitting the EFT message to an EFT network switch (see Fig. 4, action 432, paragraph [0069]: "payment server 212 selects a payment method within the funding instrument specified in the charge request to charge for the transaction. The payment method may be, for example, a credit card, debit card, checking account, etc., that is housed within the digital wallet (e.g., VENMO® account)/funding instrument. Payment server 212 maintains a payment database 433 including payment methods associated with the user's accounts. In payment database 433, a payment method "V-4567" is housed within the funding instrument "Acct1" It should be understood that this is merely an example, and other payment method(s) may be housed within the funding instrument. In this example, payment server 212 selects the payment method "V-4567," which is associated with "Acct1." Examiner notes that Payment server 212, in the embodiment in which the payment method is a checking account, acts as an EFT network switch. See also [0042] Payment server 212 receives the charge request and selects a payment method within the funding instrument to charge for the transaction. Payment server 212 sends a charge request including a set of parameters to an issuing bank that approves or rejects charges to the payment method. The set of parameters includes the payment method, the user's name "John Smith," and an amount of the transaction "$50." The issuing bank approves or rejects the charge request to the payment method and sends a charge response to payment server 212.). 
With respect to claim 11, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the EFT message includes a transaction amount (see Fig. 4C, token service provider sends to payment server 212 a charge request including a transaction amount, step 430 and paragraph [0068] "The charge request includes transaction information based on de-tokenizing the token. The charge request specifies the funding instrument "Acct1," transaction amount "$100," and merchantID "Merch1," which identifies the merchant that provides merchant application 202."). 

With respect to claim 12, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the EFT message includes a recipient account identifier, the recipient account identifier identifying a financial account belonging to a merchant (see Fig. 4C, token service provider sends to payment server 212 a charge request including MerchantID, step 430 and paragraph [0068] "The charge request includes transaction information based on de-tokenizing the token. The charge request specifies the funding instrument "Acct1," transaction amount "$100," and merchantID "Merch1," which identifies the merchant that provides merchant application 202."). 

With respect to claim 21, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Gomes et al. disclose a method wherein the source is a payment- enabled mobile device (see "In an example, payment application 202 is a mobile app installed on the user device", paragraph [0022]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US 2018/0018660 A1), in view of Asefi et al. (US 11,429,975 B1), in view of Strasding et al. (US 2015/0019431 A1).

With respect to claim 8, the combination of Gomes et al. and Asefi et al. teaches all the subject matter of the method as described above with respect to claim 1. The combination of Gomes et al. and Asefi et al. does not explicitly teach a method wherein said bank account number is in an IBAN (International Bank Account Number) format. 
However, Strasding et al. discloses a method (Direct debit procedure) wherein said bank account number is in an IBAN (International Bank Account Number) format (see Fig, 1 backend system 105 and paragraph [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the anonymized identifier as disclosed by Strasding et al. in the method of Gomes et al. and Asefi et al., the motivation being to enhance data security by allowing maintenance of the data only in the backend system, avoiding the need to transfer an identifier comprising customer details such as a bank account (see Strasding et al., paragraph [0015]).



Response to Arguments/Amendments
Priority
Applicant’s amendments and arguments (see remarks, pages 6-7, filed on 11/29/2022) with respect to the subject matter of the provisional applications and priority claim were fully considered. Specifically, Applicant “respectfully disagrees. In particular, Application No. 62/350,821 describes the use of encryption services to encrypt and decrypt sensitive data. Additionally, the other claimed features (i.e.…) are able to claim priority at least to U.S. Provisional Application No. 62/350,322, filed June 15, 2016.” Examiner respectfully disagrees. Firstly, Examiner is unpersuaded with Applicant’s argument that a previously recited “the use of encryption services to encrypt and decrypt sensitive data” offers support for the subject matter described in conjunction with Fig. 7, step 708 of the non-provisional Application. The current Application recites a very specific cryptogram verification step which is not found in the collection of provisional applications cited. For instance, the current application requires: “At decision block 708, the gateway computer 308 may determine whether a cryptogram submitted as part of the transaction request can be verified. If not, again, the transaction may be declined/aborted”, where the provisional applications don’t even recite this specific cryptogram “submitted as part of the transaction request” or its verification. A cursory review of the subject matter of the provisional applications was performed and included in the Priority section above, and a comparison between the subject matter related to Fig. 7 and subject matter in the provisional application is provided. Examiner is unpersuaded by Applicant’s arguments regarding “other claimed features” in the current claims. MPEP 211.05 discloses: 

I. DISCLOSURE REQUIREMENT
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.
A. Claiming the Benefit of Provisional Applications
Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application."(Emphasis added by Examiner).

Therefore, the question is not whether certain claimed features have support in the provisional applications. The question is whether “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application”. Examiner is still in the position that most features related to Fig. 7 of the current non-provisional application and now being claimed are not sufficiently disclosed in the collection of provisional Applications.
Applicant further asserts “Since Gomes has a filing date (July 15, 2016) after the provisional filing date (June 15, 2016), it cannot be used as prior art for those features. In view thereof, in the event another Office Action is issued, Applicant respectfully requests it is not a Final Office Action.” Examiner respectfully disagrees for the reasons listed above and is still in the position that the claims are still rejected under 35 U.S.C. §103 as detailed below.


Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 7 and 8, filed on 11/29/2022), with respect to the rejection of claims 1, 3-7, 9, 11, 12 and 21 under 35 USC § 103 have been fully considered. As discussed during the interview conducted 11/27/2022, it appears there are severe disagreements regarding certain terms in the claims versus elements in the prior art disclosure. This was thoroughly discussed during the interview and is indicated in the interview summary dated 11/25/2022.
Examiner is in the position that this inconsistent terminology is the root cause of some of the concerns indicated by Applicant. Therefore, in the spirit of compact prosecution, Examiner reviewed the rejection in view of the proposed amendments and attempted to resolve these inconsistencies in the rejection.
Applicant’s main argument (see remarks, page 7, filed on 11/29/2022) refers to “Gomes does not describe actually including CVV or CSC when routing a token”. Examiner respectfully disagrees. As indicated during the interview and in the current rejection, Gomes recites:

    PNG
    media_image1.png
    308
    609
    media_image1.png
    Greyscale

As indicated in the rejection, “the token service provider 210 receives a transaction request message (i.e. action 422 in fig. 4B, which includes multiple data elements, among them a token ID (payment token - i.e. a "transactable primary account number) and a three digit cryptogram (i.e. a security context, such as a CVC code).” Examiner is in the position that not including the security context with the token ID is not disclosed in the specification as filed, and since the transaction token is transmitted as a whole there is no indication this element would be removed from the token before transmission. Further evidence that this element is included in the message is recited in paragraph [0061]: “the security context maybe dynamic and change with each transaction”. If this cryptogram changes with every transaction and is described as a “context”, one of ordinary skill in the art would not reasonably construct this dynamic element not being sent with the token ID. As discussed during the interview, the terms “cryptogram”, CVV or dCVV are used interchangeably in the literature. While Gomes recites a “Cryptogram” in paragraph [0060], Examiner cautions applicant to not interpret this as being the same “cryptogram” recited by the claims, as they are distinct elements using the same nomenclature. This was discussed during the interview as well. Applicant further asserts “Gomes, cannot be seen to disclose or to suggest "the transaction request message including a payment token and cryptogram, wherein the cryptogram is separate from the payment token,"”. However, as indicated during the interview, the payment token refers to the tokenID/TPAN and the cryptogram refers to the three digit security context (i.e. cryptogram/CVV). Those are recited as distinct (i.e. separate) data elements which are part of the transaction token and therefore the prior art still anticipates the claimed language, as amended.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Non-Patent Literature
Kyrillidis et al. (NPL 2013, listed in PTO-892 as reference "U") disclose "Card-Present Transactions on the Internet Using the Smart Card Web Server", including a bank creates a temporary credit card number (TPAN) that is associated with both the original card number (PAN) and a specific transaction.
Anonymous (NPL 2013, listed in PTO-892 as reference "V") discloses "System and Method for Enabling Split Digital Payment Instructions", including financial institutions (FI) forwarding part-tokens to their respective Clearinghouses (CHs).

Patent Literature
Shrivastava (US 2014/0019352 A1) discloses multi-purpose virtual card transaction apparatuses, methods and systems, including using a wallet to pay for goods and services even when merchants do not support Wallet as valid FOP. Once the service is enabled, the customer may be presented with a Virtual Credit card number, which may get refreshed automatically after every transaction. .
Gardner (US 2008/0308624 A1) discloses advance remote payment authority for real and virtual world transactions, including using, by the cardholder a modified virtual payment card number in a cardholder not present transaction with a selected merchant and for the amount specified [m] the use of the received modified virtual payment card number by the merchant in a payment card transaction which is indistinguishable from any other payment card transaction as far as the merchant is concerned, including the use of the data relating to the main card such as the cardholder's name, the Start and Expiry Date and the CVV [n] the closure of the modified virtual payment card account by debit of the transaction amount in settlement of the claim from the merchant.
Mccoy et al. (US 2005/0192901 A1) disclose credit card supported electronic payments, including determining that a received payment request includes information identifying a deposit account of a payor maintained by a financial institution, and directing transmission of a directive to debit the identified payor deposit account, including information identifying at least another payment amount and an account identifier associated with the payor deposit account, to direct delivery of funds in the identified other payment amount to the payee to complete payment on behalf of the other payor, and to direct delivery to the payee of remittance advice associated with the directed delivery of the funds in the identified other payment amount.
Geller et al. (US 2006/0213978 A1) disclose method and system of advancing value from credit card account for use with stored value account, including loading value from a consumer's credit card into a demand deposit account.
Goldman et al. (US 2014/0136309 A1) disclose system and method for optimizing card usage in a payment transaction, including allowing a merchant to accept a card from a variety of banking institutions providing the line of credit to the consumer.
Faith et al. (US 8,332,325 B2) disclose encryption switch processing, including delivering non-financial electronic data through a secure communications channel between a payment processing network and an access device.
Wong (US 11,250,424 B2) discloses systems and methods for creating subtokens using primary tokens, including generating subtokens based on primary tokens. A subtoken may be associated with the same user as the primary token. The subtoken can be used as a substitute for the primary token. Further, the token generation module 412 can maintain a stored association (e.g., mapping) between the subtoken and the primary token, such that the token exchange module 416 is able to “translate” the subtoken back to the primary token, and in some embodiments, the primary token back to the original credential.
Hammad et al. (US 11,501,581 B2) disclose on-line authorization in access environment, including an authorization request message may contain information (or any subset of such information) including the track 1 and track 2 type information (e.g., BIN or PAN number, expiration date, etc.).
Honey (US 8,676,708 B1) discloses methods and apparatus for facilitating a financial transaction, including presentment of a card transaction resulting in a transfer from the cardholder's deposit account to a liability payment remittance account or similar embodiment of the card issuing financial institution.


 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./
Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685